Fourth Court of Appeals
                                        San Antonio, Texas
                                              October 29, 2015

                                            No. 04-15-00658-CV

                        IN RE CREST PUMPING TECHNOLOGIES, LLC

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Rebeca C. Martinez, Justice

        On October 23, 2015, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on October 29, 2015.



                                                            _________________________________
                                                            Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2015.



                                                            ___________________________________
                                                            Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 13-11-12132-DCV, styled Monica Talamantes, Individually and as
Personal Representative of the Estate of Ruben J. Talamantes, Deceased; Clarissa Reyes, as Next Friend of J.S.T.;
and Alexandria Esquivel v. Crest Pumping Technologies, LLC and Jose Alfaro, pending in the 293rd Judicial
District Court, Dimmit County, Texas, the Honorable Ron Carr presiding.